Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-15, 22-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomi-Tricot et al. (US 2020/0011953 A1), hereinafter referred to as Tomi-Tricot.
With reference to claim 1, Tomi-Tricot further teaches a pulse-design unit for creating pulse data for controlling a magnetic resonance imaging system, the pulse-design unit comprising: 	a data interface configured to receive an examination scheme (¶0048, ¶0192); and 	a calculation module configured to generate pulse data based on the examination scheme (Fig. 2, Fig. 10), 		wherein the pulse-design unit includes a data grid, parameter values, or the data grid and the parameter values created from map pairs of a plurality of patients, and wherein the pulse-design unit is configured to select, calculate, or select and calculate pulse data using the data grid, the parameter values, or the data grid and the parameter values and the examination scheme (Fig. 2, Fig. 10, ¶0054, ¶0079).	With reference to claim 2, Tomi-Tricot further teaches the pulse-design unit is further configured to generate selective pulse data that comprises data about slice-selective pulses for acquisition of magnetic resonance imaging (MRI) data, preferably selective pulses on a spoke trajectory in k-space (¶0193).	With reference to claim 3, Tomi-Tricot further teaches the pulse-design unit is further configured to generate selective pulse data that comprises data about selective pulses on a spoke trajectory in k-space (¶0185, ¶0193).	With reference to claim 8, Tomi-Tricot further teaches the pulse-design unit is configured to generate pulse data that is configured to control data recording of a magnetic resonance imaging system with a basic magnetic field greater than 3 T (¶0047).	With reference to claim 9, Tomi-Tricot further teaches e pulse-design unit is configured to generate pulse data that is configured to control data recording of a magnetic resonance imaging system with a basic magnetic field greater than 7 T (¶0047).	With reference to claim 10, Tomi-Tricot further teaches the pulse-design unit is further configured to: generate pulse data that is configured for a magnetic resonance imaging system comprising a predefined number of radio frequency (RF) coils for applying RF signals and the pulse data comprising control data for each RF coil of the predefined number of RF coils of an RF transmission antenna system; generate pulse data that is configured for parallel transmission for parallel transmission of universal pulses, pulses calculated with COV, or the universal pulses and the pulses calculated with COV; generate pulse data comprising data about a shape of signals of a pulse sequence, data about a trajectory in k-space and constraints, or a combination thereof; or any combination thereof (¶0048).	With reference to claim 11, Tomi-Tricot further teaches  the pulse-design unit is further configured to control data for gradient coils of the magnetic resonance imaging system (¶0047).	With reference to claim 12, Tomi-Tricot further teaches the pulse-design unit is further configured to generate pulse data comprising data about a shape of RF pulses or gradient pulses (¶0047).	With reference to claim 13, Tomi-Tricot further teaches the pulse-design unit is further configured to generate pulse data for an individual sub-region that is calculated from the pulse data of the map pairs according to the individual sub-region (¶0050).	With reference to claim 14, Tomi-Tricot further teaches respective data of different patients is averaged, or optimal respective pulse data is chosen from pulse data created of a map pair of the map pairs (¶0050).	With reference to claim 15, Tomi-Tricot further teaches A method for controlling a magnetic resonance imaging system, the method comprising: 	providing a pulse-design unit for creating pulse data for controlling the magnetic resonance imaging system, the pulse-design unit comprising a data interface configured to receive an examination scheme, and a calculation module configured to generate pulse data based on the examination scheme, wherein the pulse-design unit includes a data grid, parameter values, or the data grid and the parameter values created from map pairs of a plurality of patients, and wherein the pulse-design unit is configured to select, calculate, or select and calculate pulse data using the data grid, the parameter values, or the data grid and the parameter values and the examination scheme (Fig. 2, Fig. 10, ¶0054, ¶0079); 	providing the examination scheme, the examination scheme including information about contrasts to be measured and an order of sub-regions of a region of interest to be recorded (¶0048, ¶0192); 	generating the pulse data with the pulse-design unit based on the examination scheme (Fig. 2, Fig. 10); and 	creating a pulse sequence for a measurement with the magnetic resonance imaging system from the generated pulse data (Fig. 2, Fig. 10, step g).
With reference to claim 22, Tomi-Tricot teaches A control device for controlling a magnetic resonance imaging system, the control device comprising: 	a pulse-design unit for creating pulse data for controlling the magnetic resonance imaging system, the pulse-design unit comprising a data interface configured to receive an examination scheme, and a calculation module configured to generate pulse data based on the examination scheme, wherein the pulse-design unit includes a data grid, parameter values, or the data grid and the parameter values created from map pairs of a plurality of patients, and wherein the pulse-design unit is configured to select, calculate, or select and calculate pulse data using the data grid, the parameter values, or the data grid and the parameter values and the examination scheme (Fig. 2, Fig. 10, ¶0054, ¶0079); 	a data interface configured to receive the examination scheme, the examination scheme comprising information about contrasts to be measured and an order and shape of sub-regions of a region of interest to be recorded (¶0048, ¶0192); and 	a sequence unit configured to create a pulse sequence for a measurement with the magnetic resonance imaging system from pulse data generated by the pulse-design unit (Fig. 2, Fig. 10).	With reference to claim 18, Tomi-Tricot further teaches (Fig. 2, Fig. 10);	With reference to claim 23, Tomi-Tricot teaches A magnetic resonance imaging system comprising: a control device for controlling a magnetic resonance imaging system, the control device comprising: 	32 a pulse-design unit for creating pulse data for controlling the magnetic resonance imaging system, the pulse-design unit comprising a data interface configured to receive an examination scheme, and a calculation module configured to generate pulse data based on the examination scheme, wherein the pulse-design unit includes a data grid, parameter values, or the data grid and the parameter values created from map pairs of a plurality of patients, and wherein the pulse-design unit is configured to select, calculate, or select and calculate pulse data using the data grid, the parameter values, or the data grid and the parameter values and the examination scheme (Fig. 2, Fig. 10, ¶0054, ¶0079); 	a data interface configured to receive the examination scheme, the examination scheme comprising information about contrasts to be measured and an order and shape of sub-regions of a region of interest to be recorded (¶0048, ¶0192); and 	a sequence unit configured to create a pulse sequence for a measurement with the magnetic resonance imaging system from pulse data generated by the pulse-design unit (Fig. 2, Fig. 10).	With reference to claim 24, Tomi-Tricot teaches a non-transitory computer-readable storage medium that stores instructions executable by a computer unit to control a magnetic resonance imaging system, the instructions comprising: 	providing a pulse-design unit for creating pulse data for controlling the magnetic resonance imaging system, the pulse-design unit comprising a data interface configured to receive an examination scheme, and a calculation module configured to generate pulse data based on the examination scheme, wherein the pulse-design unit includes a data grid, parameter values, or the data grid and the parameter values created from map pairs of a plurality of patients, and wherein the pulse-design unit is configured to select, calculate, or 33 select and calculate pulse data using the data grid, the parameter values, or the data grid and the parameter values and the examination scheme (Fig. 2, Fig. 10, ¶0054, ¶0079); 	providing the examination scheme, the examination scheme including information about contrasts to be measured and an order of sub-regions of a region of interest to be recorded (¶0048, ¶0192);	 generating the pulse data with the pulse-design unit based on the examination scheme; and creating a pulse sequence for a measurement with the magnetic resonance imaging system from the generated pulse data (Fig. 2, Fig. 10).
Allowable Subject Matter
Claim 4-7 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "creation of a dictionary comprising the calculated pulse data in relation to the respective sub-regions" in combination with the remaining claim elements as set forth in claim 4.
The prior art does not disclose or suggest the claimed "provision of an untrained neural network that is configured to assign for each map pair of the plurality of map pairs COV, a pTx, or COV and the pTx pulse respective to the examination scheme; and training of the neural network based on the plurality of map pairs as input and the respective ground truth" in combination with the remaining claim elements as set forth in claims 5-7.
The prior art does not disclose or suggest the claimed "generating the pulse data comprises calculating, by a neural network, the pulse data, the calculating of the pulse data comprising measuring map pairs of the respective patient and inputting the map pairs into the neural network" in combination with the remaining claim elements as set forth in claims 16 and 17.	The prior art does not disclose or suggest the claimed " pulse data for the sub-regions are chosen from a dictionary of the pulse-design unit depending on the examination scheme" in combination with the remaining claim elements as set forth in claims 18-21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Pendse et al. (US 2020/0142057 A1) teaches DeepSAR: Specific Absorption Rate (SAR) prediction and management with a neural network approach.	Stemmer (US 2014/0210471 A1) teaches a method and control device for operating a magnetic resonance system.
Setsompop et al. (US 2010/0066361 A1) teaches a method for fast magnetic resonance radiofrequency coil transmission profile mapping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852